Citation Nr: 1028313	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in May 2007, a statement of the case 
was issued in July 2009, and a substantive appeal was received in 
July 2009.

In November 2009, the Veteran testified at a video-conference 
Board hearing before the undersigned Veterans Law Judge; a 
transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the November 2009 Board hearing, the Veteran reported that he 
was seeing a private psychologist once or twice a month.  The 
Board granted a motion to hole the record open for 60 days to 
allow the Veteran to submit such evidence, but it does not appear 
that he or his representative followed through with that action.  
Since the Board has been made aware of the existence of 
additional relevant evidence, it must attempt to obtain the 
evidence in order to assist the Veteran.  Accordingly, the case 
must be returned to the RO for appropriate action.  The Board 
also notes that he also received treatment from VA.  Since the 
case must be returned for private records, it is appropriate to 
direct that any recent VA treatment records also be obtained and 
made of record. 

The most recent VA examination appears to have been in January 
2007.  In view of the need to return the case for additional 
ongoing treatment records, the Board believes it appropriate 
under the facts of this case to direct a new PTSD examination to 
ascertain the current severity of that disability for rating 
purposes. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
the Veteran's relevant private medical 
treatment records.  The Board is particularly 
interested in mental health treatment records 
the Veteran's testified about during the 
November 2009 Board hearing.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.

2.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

3.  After completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his PTSD.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  A Global 
Assessment of Functioning (GAF) score should 
be reported.

4.  To avoid further remand, the AMC/RO 
should review the examination report obtained 
and ensure that the requested findings have 
been reported.

5.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and determine 
whether a higher rating for PTSD is 
warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


